A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Final office action filed on 4/22/2022 is acknowledged.
3.	Claims 1-4, 6-9, 11 and 12 have been cancelled.
4.	New claims 13-18 have been added.
5.	Claims 5, 10 and 13-18 are pending in this application.
6.	Claims 14, 17 and 18 are withdrawn from consideration as being drawn to non-elected species (Applicant elected a protein-based nanocarrier as species of nanocarrier in the reply filed on 10/30/2017).
7.	Applicant elected without traverse of Group 1 (claims 1-5 and 10) and elected with traverse a protein-based nanocarrier as species of nanocarrier; [D-Arg25]-NPY as species of targeting molecule; (a) the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as species of characteristics recited in claim 3; and docetaxel as species of anti-tumor drug in the reply filed on 10/30/2017.    
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a composition comprising: a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle; and an anti-tumor drug carried in the nanoparticle of the composite, wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]puppy, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 10-200 nm and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the targeting molecule comprises 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle comprising a human serum albumin nanoparticle, or bovine serum albumin nanoparticle; a phospholipid-based nanoliposome that is a phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylcholine nanoliposome, a distearoyl phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylethanolamine nanoliposome, a distearoyl phosphatidylethanolamine nanoliposome, or dipalmitoyl phosphatidylglycerol nanoliposome; a polysaccharide-based nanoparticle comprising a chitosan nanoparticle; a polyester-based nanoparticle that is a polyethylene glycol-polylactic acid nanoparticle, a polyethylene glycol-polylactide glycolide nanoparticle, or a polyethylene glycol-polycaprolactone nanoparticle; and a polyester-based polymeric micelle that is a polyethylene glycol-polylactic acid micelle, a polyethylene glycol-polycaprolactone micelle, a polyethylene glycol-distearoyl phosphatidylethanolamine micelle, or a polyethylene glycol-polyethyleneimine micelle; and the anti-tumor drug is selected from the group consisting of doxorubicin, paclitaxel, docetaxel, cisplatin, mitoxantrone, daunorubicin, vincristine, all-trans retinoic acid, pharmorubicin, lurtotecan, irinotecan, 2-methoxyestradiol, gemcitabine, vinorelbine, 5-fluorouracil, methotrexate, capecitabine, lomustine, etoposide, and combinations thereof; and a medicament comprising: a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle; an anti-tumor drug carried in the nanoparticle of the composite; and a pharmaceutically acceptable carrier; wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]pNPY, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 10-200 nm and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the targeting molecule comprises 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle comprising a human serum albumin nanoparticle, or bovine serum albumin nanoparticle; a phospholipid-based nanoliposome that is a phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylcholine nanoliposome, a distearoyl phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylethanolamine nanoliposome, a distearoyl phosphatidylethanolamine nanoliposome, or dipalmitoyl phosphatidylglycerol nanoliposome; a polysaccharide-based nanoparticle comprising a chitosan nanoparticle; a polyester-based nanoparticle that is a polyethylene glycol-polylactic acid nanoparticle, a polyethylene glycol-polylactide glycolide nanoparticle, or a polyethylene glycol-polycaprolactone nanoparticle; and a polyester-based polymeric micelle that is a polyethylene glycol-polylactic acid micelle, a polyethylene glycol-polycaprolactone micelle, a polyethylene glycol-distearoyl phosphatidylethanolamine micelle, or a polyethylene glycol-polyethyleneimine micelle; and the anti-tumor drug is selected from the group consisting of doxorubicin, paclitaxel, docetaxel, cisplatin, mitoxantrone, daunorubicin, vincristine, all-trans retinoic acid, pharmorubicin, lurtotecan, irinotecan, 2-methoxyestradiol, gemcitabine, vinorelbine, 5-fluorouracil, methotrexate, capecitabine, lomustine, etoposide, and combinations thereof.  A search was conducted on the elected species; and prior art was found.  Claims 14, 17 and 18 are withdrawn from consideration as being drawn to non-elected species.  Claims 5, 10, 13, 15 and 16 are examined on the merits in this office action.

Declaration under 37 C.F.R. 1.132
8.	A Declaration of Juan Li under 37 CFR 1.132 has been filed on 4/22/2022.  However, the Declaration is insufficient to overcome all the rejections under 35 U.S.C. 103.  Please see Section 16 below for the detailed explanation.  

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Please note: after further careful reconsideration, Khan et al (Angew. Chem. Int. Ed., 2010, 49, pages 1155-1158, filed with IDS) and Hild et al (PNAS, 2010, 107, pages 10667-10672) are further cited as prior art references in the rejections set forth in Sections 11-14 below.

11.	(Revised due to Applicant's amendment to the claim) Claims 5, 10, 13, 15 and 16 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (Mol. Pharmaceutics, 2013, 10, pages 3555-3563, cited and enclosed in the previous office actions) in view of Reubi et al (Cancer Research, 2001, 61, pages 4636-4641, cited and enclosed in the previous office actions), Khan et al (Angew. Chem. Int. Ed., 2010, 49, pages 1155-1158, filed with IDS), Hild et al (PNAS, 2010, 107, pages 10667-10672), Mullins et al (Molecular Pharmacology, 2001, 60, pages 534-540, cited and enclosed in the previous office actions), Crown et al (The Oncologist, 2004, 9, pages 24-32, cited and enclosed in the previous office actions) and Sebak et al (International Journal of Nanomedicine, 2010, 5, pages 525-532, cited and enclosed in the previous office actions).
The instant claims 5, 10, 13, 15 and 16 are drawn to a composition comprising: a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle; and an anti-tumor drug carried in the nanoparticle of the composite, wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]puppy, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 10-200 nm and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the targeting molecule comprises 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle comprising a human serum albumin nanoparticle, or bovine serum albumin nanoparticle; a phospholipid-based nanoliposome that is a phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylcholine nanoliposome, a distearoyl phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylethanolamine nanoliposome, a distearoyl phosphatidylethanolamine nanoliposome, or dipalmitoyl phosphatidylglycerol nanoliposome; a polysaccharide-based nanoparticle comprising a chitosan nanoparticle; a polyester-based nanoparticle that is a polyethylene glycol-polylactic acid nanoparticle, a polyethylene glycol-polylactide glycolide nanoparticle, or a polyethylene glycol-polycaprolactone nanoparticle; and a polyester-based polymeric micelle that is a polyethylene glycol-polylactic acid micelle, a polyethylene glycol-polycaprolactone micelle, a polyethylene glycol-distearoyl phosphatidylethanolamine micelle, or a polyethylene glycol-polyethyleneimine micelle; and the anti-tumor drug is selected from the group consisting of doxorubicin, paclitaxel, docetaxel, cisplatin, mitoxantrone, daunorubicin, vincristine, all-trans retinoic acid, pharmorubicin, lurtotecan, irinotecan, 2-methoxyestradiol, gemcitabine, vinorelbine, 5-fluorouracil, methotrexate, capecitabine, lomustine, etoposide, and combinations thereof; and a medicament comprising: a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle; an anti-tumor drug carried in the nanoparticle of the composite; and a pharmaceutically acceptable carrier; wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]pNPY, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 10-200 nm and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the targeting molecule comprises 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle comprising a human serum albumin nanoparticle, or bovine serum albumin nanoparticle; a phospholipid-based nanoliposome that is a phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylcholine nanoliposome, a distearoyl phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylethanolamine nanoliposome, a distearoyl phosphatidylethanolamine nanoliposome, or dipalmitoyl phosphatidylglycerol nanoliposome; a polysaccharide-based nanoparticle comprising a chitosan nanoparticle; a polyester-based nanoparticle that is a polyethylene glycol-polylactic acid nanoparticle, a polyethylene glycol-polylactide glycolide nanoparticle, or a polyethylene glycol-polycaprolactone nanoparticle; and a polyester-based polymeric micelle that is a polyethylene glycol-polylactic acid micelle, a polyethylene glycol-polycaprolactone micelle, a polyethylene glycol-distearoyl phosphatidylethanolamine micelle, or a polyethylene glycol-polyethyleneimine micelle; and the anti-tumor drug is selected from the group consisting of doxorubicin, paclitaxel, docetaxel, cisplatin, mitoxantrone, daunorubicin, vincristine, all-trans retinoic acid, pharmorubicin, lurtotecan, irinotecan, 2-methoxyestradiol, gemcitabine, vinorelbine, 5-fluorouracil, methotrexate, capecitabine, lomustine, etoposide, and combinations thereof.
Wu et al, throughout the literature, teach a composite comprising targeted human serum albumin (HSA)-based nanoparticle for the delivery of antitumor drug paclitaxel (PTX), wherein the nanoparticle has a diameter of approximately 179 nm, wherein the drug is carried in the nanoparticle, wherein the targeting molecule is 3’-amino-AS1411, and wherein the targeting molecule is directly linked to the surface of the nanoparticle by a condensation reaction of a carboxyl group of HSA and an amino group of the targeting molecule, for example, Abstract; page 3556, Section “Design, Preparation, and Characterization of Apt-NPs-PTX and Apt-NPs-PTX-cou6; page 3557, Figure 1 and Section “Design, Preparation, and Characterization of Apt-NPs-PTX”; and page 3558, Figure 2.  The HSA-based Apt-NPs-PTX in Wu et al reads on a protein-based nanocarrier as the elected species of nanocarrier.  It meets the limitations of “the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule; and wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle”, the nanoparticle and its size, and the anti-tumor drug carried in the nanoparticle recited in instant claims 5 and 10.  Wu et al further teach the HSA-based Apt-NPs-PTX exhibits a significant increase in the uptake by MCF-7 cells (a breast cancer cell line); and an enhanced cytotoxicity in MCF-7 tumor cells, for example, Abstract; and Figures 4-7.  Wu et al also teach a medicament comprising such composite and 0.9% NaCl, 5% glucose or fetal blood serum, for example, page 3556, right column, Section “In Vitro Stability of NPs-PTX”.  0.9% NaCl, 5% glucose or fetal blood serum in Wu et al meets the limitation of the pharmaceutically acceptable carrier recited in instant claim 10.  Furthermore, Wu et al teach using dynamic light scattering (DLS) to characterize the targeted HSA-based nanoparticle, for example, page 3556, right column, Section “In Vitro Stability of NPs-PTX”.  
The difference between the reference and instant claims 5, 10, 13, 15 and 16 is that the reference does not explicitly teach [D-Arg25]-NPY as the elected species of targeting molecule; docetaxel as the elected species of anti-tumor drug; the targeting molecule, PDI and the amount of the targeting molecule recited in instant claims 5 and 10; and the limitations of instant claims 13, 15 and 16.  
However, Reubi et al, throughout the literature, teach overexpression of selected peptide receptors in human tumors as clinically relevant targets for cancer diagnosis and therapy; and patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers, for example, Abstract; and Tables 1 and 2 and Figures 1 and 3 in Results.  Reubi et al further teach that NYP receptor Y1 as an important target for breast cancer; and Y1 targeting of breast tumors may be superior to somatostatin, vasoactive intestinal peptide (VIP), or gastrin-releasing peptide receptor targeting, as these three receptors are either expressed in lower incidence and/or heterogeneously in breast tumors, or concomitantly in the normal and tumoral breast tissue, for example, the 1st and last paragraphs in Discussion.  
Furthermore, Khan et al, throughout the literature, teach that conjugate comprising peptidic agonist of human neuropeptide Y (NPY) receptor Y1 coupled to 99mTc selectively targets to the breast tumor, whereas normal tissues and organs only show background radiation, for example, page 1156, left column, the 1st paragraph under Table 1 and Figure 1b; and page 1157, Figure 3.
In additional, Hild et al, throughout the literature, teach quantum dots (QDs, a nanoparticle) carrying a surface-immobilized human neuropeptide Y (NPY) receptor Y1 antagonist or peptidic agonist, wherein quantum dots carrying a surface-immobilized antagonist remain with nanomolar affinity on the cell surface, and particles carrying an agonist are internalized upon receptor binding, for example, Abstract; and page 10668, Table 1.  Hild et al further teach specific binding of the peptidic agonist-modified QDs by Y1-receptor-positive breast cancer cell lines, for example, page 10668, Figure 2.  
And, Mullins et al teach [D-Arg25]-NPY and [D-His26]-NPY as potent and selective NPY Y1 receptor agonist, for example, Abstract; the 1st and 3rd paragraphs in Results; Tables 1 and 2 in Results; and the 2nd and last paragraphs in Discussion.  The potent and selective NPY Y1 receptor agonist [D-Arg25]-NPY in Mullins et al reads on [D-Arg25]-NPY as the elected species of targeting molecule.  Therefore, in view of the combined teachings of Wu et al, Reubi et al, Khan et al, Hild et al and Mullins et al, it would have been obvious to one of ordinary skilled in the art to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of approximately 179 nm, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  It reads on the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics.    
In addition, Crown et al teach that similar to paclitaxel, docetaxel is another fundamental drug in the treatment of breast cancer, for example, Title; and Abstract.  It reads on docetaxel as the elected species of anti-tumor drug.
Furthermore, Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a polydispersity index (PDI) of smaller than 0.5, for example, Abstract; and Figures 2 and 7 in Results and Discussion.  
And, one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Wu et al, Reubi et al, Khan et al, Hild et al, Mullins et al, Crown et al and Sebak et al with routine optimization to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Wu et al, Reubi et al, Khan et al, Hild et al, Mullins et al, Crown et al and Sebak et al with routine optimization to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier, because Reubi et al teach patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers; and NYP receptor Y1 as an important target for breast cancer.  Khan et al teach that conjugate comprising peptidic agonist of human neuropeptide Y (NPY) receptor Y1 coupled to 99mTc selectively targets to the breast tumor, whereas normal tissues and organs only show background radiation.  Hild et al teach quantum dots (QDs, a nanoparticle) carrying a surface-immobilized human neuropeptide Y (NPY) receptor Y1 antagonist or peptidic agonist, wherein quantum dots carrying a surface-immobilized antagonist remain with nanomolar affinity on the cell surface, and particles carrying an agonist are internalized upon receptor binding.  Hild et al further teach specific binding of the peptidic agonist-modified QDs by Y1-receptor-positive breast cancer cell lines.  Mullins et al teach [D-Arg25]-NPY and [D-His26]-NPY as potent and selective NPY Y1 receptor agonist.  Therefore, in view of the combined teachings of Wu et al, Reubi et al, Khan et al, Hild et al and Mullins et al, it would have been obvious to one of ordinary skilled in the art to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of approximately 179 nm, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  In addition, Crown et al teach that similar to paclitaxel, docetaxel is another fundamental drug in the treatment of breast cancer.  Sebak et al teach nanocarriers made of HSA represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a PDI of smaller than 0.5.  And one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Wu et al, Reubi et al, Khan et al, Hild et al, Mullins et al, Crown et al and Sebak et al to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier. 

12.	Please note: during the search for the elected species, prior art was found for the non-elected species of targeting molecule.
(Revised due to Applicant's amendment to the claim) Claims 5, 10, 13, 15 and 16 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (Mol. Pharmaceutics, 2013, 10, pages 3555-3563, cited and enclosed in the previous office actions) in view of Reubi et al (Cancer Research, 2001, 61, pages 4636-4641, cited and enclosed in the previous office actions), Khan et al (Angew. Chem. Int. Ed., 2010, 49, pages 1155-1158, filed with IDS), Hild et al (PNAS, 2010, 107, pages 10667-10672), Brothers et al (EMBO Mol Med, 2010, 2, pages 429-439, cited and enclosed in the previous office actions), Crown et al (The Oncologist, 2004, 9, pages 24-32, cited and enclosed in the previous office actions) and Sebak et al (International Journal of Nanomedicine, 2010, 5, pages 525-532, cited and enclosed in the previous office actions).
The instant claims 5, 10, 13, 15 and 16 are drawn to a composition comprising: a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle; and an anti-tumor drug carried in the nanoparticle of the composite, wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]puppy, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 10-200 nm and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the targeting molecule comprises 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle comprising a human serum albumin nanoparticle, or bovine serum albumin nanoparticle; a phospholipid-based nanoliposome that is a phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylcholine nanoliposome, a distearoyl phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylethanolamine nanoliposome, a distearoyl phosphatidylethanolamine nanoliposome, or dipalmitoyl phosphatidylglycerol nanoliposome; a polysaccharide-based nanoparticle comprising a chitosan nanoparticle; a polyester-based nanoparticle that is a polyethylene glycol-polylactic acid nanoparticle, a polyethylene glycol-polylactide glycolide nanoparticle, or a polyethylene glycol-polycaprolactone nanoparticle; and a polyester-based polymeric micelle that is a polyethylene glycol-polylactic acid micelle, a polyethylene glycol-polycaprolactone micelle, a polyethylene glycol-distearoyl phosphatidylethanolamine micelle, or a polyethylene glycol-polyethyleneimine micelle; and the anti-tumor drug is selected from the group consisting of doxorubicin, paclitaxel, docetaxel, cisplatin, mitoxantrone, daunorubicin, vincristine, all-trans retinoic acid, pharmorubicin, lurtotecan, irinotecan, 2-methoxyestradiol, gemcitabine, vinorelbine, 5-fluorouracil, methotrexate, capecitabine, lomustine, etoposide, and combinations thereof; and a medicament comprising: a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle; an anti-tumor drug carried in the nanoparticle of the composite; and a pharmaceutically acceptable carrier; wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]pNPY, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 10-200 nm and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the targeting molecule comprises 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle comprising a human serum albumin nanoparticle, or bovine serum albumin nanoparticle; a phospholipid-based nanoliposome that is a phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylcholine nanoliposome, a distearoyl phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylethanolamine nanoliposome, a distearoyl phosphatidylethanolamine nanoliposome, or dipalmitoyl phosphatidylglycerol nanoliposome; a polysaccharide-based nanoparticle comprising a chitosan nanoparticle; a polyester-based nanoparticle that is a polyethylene glycol-polylactic acid nanoparticle, a polyethylene glycol-polylactide glycolide nanoparticle, or a polyethylene glycol-polycaprolactone nanoparticle; and a polyester-based polymeric micelle that is a polyethylene glycol-polylactic acid micelle, a polyethylene glycol-polycaprolactone micelle, a polyethylene glycol-distearoyl phosphatidylethanolamine micelle, or a polyethylene glycol-polyethyleneimine micelle; and the anti-tumor drug is selected from the group consisting of doxorubicin, paclitaxel, docetaxel, cisplatin, mitoxantrone, daunorubicin, vincristine, all-trans retinoic acid, pharmorubicin, lurtotecan, irinotecan, 2-methoxyestradiol, gemcitabine, vinorelbine, 5-fluorouracil, methotrexate, capecitabine, lomustine, etoposide, and combinations thereof.
Wu et al, throughout the literature, teach a composite comprising targeted human serum albumin (HSA)-based nanoparticle for the delivery of antitumor drug paclitaxel (PTX), wherein the nanoparticle has a diameter of approximately 179 nm, wherein the drug is carried in the nanoparticle, wherein the targeting molecule is 3’-amino-AS1411, and wherein the targeting molecule is directly linked to the surface of the nanoparticle by a condensation reaction of a carboxyl group of HSA and an amino group of the targeting molecule, for example, Abstract; page 3556, Section “Design, Preparation, and Characterization of Apt-NPs-PTX and Apt-NPs-PTX-cou6; page 3557, Figure 1 and Section “Design, Preparation, and Characterization of Apt-NPs-PTX”; and page 3558, Figure 2.  The HSA-based Apt-NPs-PTX in Wu et al reads on a protein-based nanocarrier as the elected species of nanocarrier.  It meets the limitations of “the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule; and wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle”, the nanoparticle and its size, and the anti-tumor drug carried in the nanoparticle recited in instant claims 5 and 10.  Wu et al further teach the HSA-based Apt-NPs-PTX exhibits a significant increase in the uptake by MCF-7 cells (a breast cancer cell line); and an enhanced cytotoxicity in MCF-7 tumor cells, for example, Abstract; and Figures 4-7.  Wu et al also teach a medicament comprising such composite and 0.9% NaCl, 5% glucose or fetal blood serum, for example, page 3556, right column, Section “In Vitro Stability of NPs-PTX”.  0.9% NaCl, 5% glucose or fetal blood serum in Wu et al meets the limitation of the pharmaceutically acceptable carrier recited in instant claim 10.  Furthermore, Wu et al teach using dynamic light scattering (DLS) to characterize the targeted HSA-based nanoparticle, for example, page 3556, right column, Section “In Vitro Stability of NPs-PTX”.  
The difference between the reference and instant claims 5, 10, 13, 15 and 16 is that the reference does not explicitly teach [D-Arg25]-NPY as the elected species of targeting molecule; docetaxel as the elected species of anti-tumor drug; the targeting molecule, PDI and the amount of the targeting molecule recited in instant claims 5 and 10; and the limitations of instant claims 13, 15 and 16.  
However, Reubi et al, throughout the literature, teach overexpression of selected peptide receptors in human tumors as clinically relevant targets for cancer diagnosis and therapy; and patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers, for example, Abstract; and Tables 1 and 2 and Figures 1 and 3 in Results.  Reubi et al further teach that NYP receptor Y1 as an important target for breast cancer; and Y1 targeting of breast tumors may be superior to somatostatin, vasoactive intestinal peptide (VIP), or gastrin-releasing peptide receptor targeting, as these three receptors are either expressed in lower incidence and/or heterogeneously in breast tumors, or concomitantly in the normal and tumoral breast tissue, for example, the 1st and last paragraphs in Discussion.  
Furthermore, Khan et al, throughout the literature, teach that conjugate comprising peptidic agonist of human neuropeptide Y (NPY) receptor Y1 coupled to 99mTc selectively targets to the breast tumor, whereas normal tissues and organs only show background radiation, for example, page 1156, left column, the 1st paragraph under Table 1 and Figure 1b; and page 1157, Figure 3.
In additional, Hild et al, throughout the literature, teach quantum dots (QDs, a nanoparticle) carrying a surface-immobilized human neuropeptide Y (NPY) receptor Y1 antagonist or peptidic agonist, wherein quantum dots carrying a surface-immobilized antagonist remain with nanomolar affinity on the cell surface, and particles carrying an agonist are internalized upon receptor binding, for example, Abstract; and page 10668, Table 1.  Hild et al further teach specific binding of the peptidic agonist-modified QDs by Y1-receptor-positive breast cancer cell lines, for example, page 10668, Figure 2. 
And, Brothers et al teach neuropeptide Y (NPY) receptor signalling systems are attractive therapeutic targets; the involvement of NPY in cancer progression, including cell proliferation, angiogenesis and metastasis; and the use of a Y1R or Y2R antagonist or even a non-selective antagonist of both receptors as cancer treatment, for example, Abstract; and page 433, Section “NPY in Cancer”.  Brothers et al further teach [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) as a peptidic agonist selectively binds to NPY Y1 receptor, for example, page 435, Table 3.  Therefore, in view of the combined teachings of Wu et al, Reubi et al, Khan et al, Hild et al and Brothers, it would have been obvious to one of ordinary skilled in the art to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of approximately 179 nm, wherein the targeting molecule [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  It reads on the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics.    
In addition, Crown et al teach that similar to paclitaxel, docetaxel is another fundamental drug in the treatment of breast cancer, for example, Title; and Abstract.  It reads on docetaxel as the elected species of anti-tumor drug.
Furthermore, Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a polydispersity index (PDI) of smaller than 0.5, for example, Abstract; and Figures 2 and 7 in Results and Discussion.  
And, one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Wu et al, Reubi et al, Khan et al, Hild et al, Brothers et al, Crown et al and Sebak et al with routine optimization to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of the targeting molecule, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Wu et al, Reubi et al, Khan et al, Hild et al, Brothers et al, Crown et al and Sebak et al with routine optimization to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of the targeting molecule, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier, because Reubi et al teach patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers; and NYP receptor Y1 as an important target for breast cancer.  Khan et al teach that conjugate comprising peptidic agonist of human neuropeptide Y (NPY) receptor Y1 coupled to 99mTc selectively targets to the breast tumor, whereas normal tissues and organs only show background radiation.  Hild et al teach quantum dots (QDs, a nanoparticle) carrying a surface-immobilized human neuropeptide Y (NPY) receptor Y1 antagonist or peptidic agonist, wherein quantum dots carrying a surface-immobilized antagonist remain with nanomolar affinity on the cell surface, and particles carrying an agonist are internalized upon receptor binding.  Hild et al further teach specific binding of the peptidic agonist-modified QDs by Y1-receptor-positive breast cancer cell lines.  Brothers et al teach [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) as a peptidic agonist selectively binds to NPY Y1 receptor.  Therefore, in view of the combined teachings of Wu et al, Reubi et al, Khan et al, Hild et al and Brothers, it would have been obvious to one of ordinary skilled in the art to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of approximately 179 nm, wherein the targeting molecule [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  In addition, Crown et al teach that similar to paclitaxel, docetaxel is another fundamental drug in the treatment of breast cancer.  Sebak et al teach nanocarriers made of HAS represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a PDI of smaller than 0.5.  And one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Wu et al, Reubi et al, Khan et al, Hild et al, Brothers et al, Crown et al and Sebak et al with routine optimization to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of the targeting molecule, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier. 

13.	(Revised due to Applicant's amendment to the claim) Claims 5, 10, 13, 15 and 16 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Taheri et al (Int. J. Mol. Sci., 2011, 12, pages 4591-4608, cited and enclosed in the previous office actions) in view of Wagner et al (US 2005/0009740 A1, cited and enclosed in the previous office actions), Reubi et al (Cancer Research, 2001, 61, pages 4636-4641, cited and enclosed in the previous office actions), Khan et al (Angew. Chem. Int. Ed., 2010, 49, pages 1155-1158, filed with IDS), Hild et al (PNAS, 2010, 107, pages 10667-10672), Mullins et al (Molecular Pharmacology, 2001, 60, pages 534-540, cited and enclosed in the previous office actions), Crown et al (The Oncologist, 2004, 9, pages 24-32, cited and enclosed in the previous office actions), Sebak et al (International Journal of Nanomedicine, 2010, 5, pages 525-532, cited and enclosed in the previous office actions) and Nobbmann et al (Materialstoday, 2009, 12, pages 52-54, cited and enclosed in the previous office actions).
The instant claims 5, 10, 13, 15 and 16 are drawn to a composition comprising: a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle; and an anti-tumor drug carried in the nanoparticle of the composite, wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]puppy, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 10-200 nm and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the targeting molecule comprises 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle comprising a human serum albumin nanoparticle, or bovine serum albumin nanoparticle; a phospholipid-based nanoliposome that is a phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylcholine nanoliposome, a distearoyl phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylethanolamine nanoliposome, a distearoyl phosphatidylethanolamine nanoliposome, or dipalmitoyl phosphatidylglycerol nanoliposome; a polysaccharide-based nanoparticle comprising a chitosan nanoparticle; a polyester-based nanoparticle that is a polyethylene glycol-polylactic acid nanoparticle, a polyethylene glycol-polylactide glycolide nanoparticle, or a polyethylene glycol-polycaprolactone nanoparticle; and a polyester-based polymeric micelle that is a polyethylene glycol-polylactic acid micelle, a polyethylene glycol-polycaprolactone micelle, a polyethylene glycol-distearoyl phosphatidylethanolamine micelle, or a polyethylene glycol-polyethyleneimine micelle; and the anti-tumor drug is selected from the group consisting of doxorubicin, paclitaxel, docetaxel, cisplatin, mitoxantrone, daunorubicin, vincristine, all-trans retinoic acid, pharmorubicin, lurtotecan, irinotecan, 2-methoxyestradiol, gemcitabine, vinorelbine, 5-fluorouracil, methotrexate, capecitabine, lomustine, etoposide, and combinations thereof; and a medicament comprising: a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle; an anti-tumor drug carried in the nanoparticle of the composite; and a pharmaceutically acceptable carrier; wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]pNPY, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 10-200 nm and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the targeting molecule comprises 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle comprising a human serum albumin nanoparticle, or bovine serum albumin nanoparticle; a phospholipid-based nanoliposome that is a phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylcholine nanoliposome, a distearoyl phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylethanolamine nanoliposome, a distearoyl phosphatidylethanolamine nanoliposome, or dipalmitoyl phosphatidylglycerol nanoliposome; a polysaccharide-based nanoparticle comprising a chitosan nanoparticle; a polyester-based nanoparticle that is a polyethylene glycol-polylactic acid nanoparticle, a polyethylene glycol-polylactide glycolide nanoparticle, or a polyethylene glycol-polycaprolactone nanoparticle; and a polyester-based polymeric micelle that is a polyethylene glycol-polylactic acid micelle, a polyethylene glycol-polycaprolactone micelle, a polyethylene glycol-distearoyl phosphatidylethanolamine micelle, or a polyethylene glycol-polyethyleneimine micelle; and the anti-tumor drug is selected from the group consisting of doxorubicin, paclitaxel, docetaxel, cisplatin, mitoxantrone, daunorubicin, vincristine, all-trans retinoic acid, pharmorubicin, lurtotecan, irinotecan, 2-methoxyestradiol, gemcitabine, vinorelbine, 5-fluorouracil, methotrexate, capecitabine, lomustine, etoposide, and combinations thereof.
Taheri et al, throughout the literature, teach a composite comprising targeted human serum albumin (HSA)-based nanoparticle for the delivery of antitumor drug methotrexate (MTX), wherein the nanoparticle has a diameter in the range of 120.5 ± 2.7 to 138.56 ± 3.2 and a PDI in the range of 0.12 ± 0.09 to 0.2 ± 0.04 determined by laser light scattering measurement, wherein the targeting molecule is luteinizing hormone-releasing hormone (LHRH) at various concentrations, and wherein the targeting molecule is directly linked to the surface of the nanoparticle by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule, for example, Abstract; page 4953, Section “2.1. Characterization of LHRH Targeted MTX-HSA Nanoparticles”; and page 4954, Section “2.2. Transmission Electron Microscopy (TEM)”, Figure 1 and Table 1.  The HSA-based nanoparticle in Taheri et al reads on a protein-based nanocarrier as the elected species of nanocarrier.  It meets the limitations of “the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule”; the nanoparticle and its size and PDI; and the anti-tumor drug recited in instant claims 5 and 10.  Taheri et al further teach the HSA-based nanoparticle with LHRH as a targeting molecule exhibits a significant increase in the uptake by T47D cells (a breast cancer cell line); and an enhanced cytotoxicity in T47D tumor cells, for example, pages 4595-4599, Sections “2.4. In Vitro Cytotoxicity” and “2.5. Cellular Uptake of LHRH Targeted MTX-HSA Nanoparticles”; page 4597, Table 2; and Figures 4-6.  Taheri et al also teach a medicament comprising such composite and PBS (pH 7.4) as a pharmaceutically acceptable carrier, for example, page 4603, Section “4.4.3. Stability of LHRH Targeted MTX-HSA Nanoparticles”.  PBS in Taheri et al meets the limitation of the pharmaceutically acceptable carrier recited in instant claim 10.  
The difference between the reference and instant claims 5, 10, 13, 15 and 16 is that the reference does not explicitly teach [D-Arg25]-NPY as the elected species of targeting molecule; (a) the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics; docetaxel as the elected species of anti-tumor drug; the limitations "wherein said carboxyl group is a functional group of the material forming the nanoparticle", DLS, the targeting molecule and the amount of the targeting molecule recited in instant claims 5 and 10; and the limitations of instant claims 13, 15 and 16.  
However, Wagner et al, throughout the patent, teach a pharmaceutical composition comprising (a) a carrier portion; (b) a targeting portion, wherein said targeting portion comprises a targeting peptide; and (c) an immune response triggering portion, for example, Abstract.  Wagner et al further teach HSA as the preferred carrier portion; and the targeting peptide can be attached to HSA through 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide hydrochloride (EDC)-mediated coupling of carboxylic acids on HSA to the reactive amines on the targeting peptide, for example, page 2, paragraphs [0021]-[0023] and [0028].  
Furthermore, Reubi et al, throughout the literature, teach overexpression of selected peptide receptors in human tumors as clinically relevant targets for cancer diagnosis and therapy; and patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers, for example, Abstract; and Tables 1 and 2 and Figures 1 and 3 in Results.  Reubi et al further teach that NYP receptor Y1 as an important target for breast cancer; and Y1 targeting of breast tumors may be superior to somatostatin, vasoactive intestinal peptide (VIP), or gastrin-releasing peptide receptor targeting, as these three receptors are either expressed in lower incidence and/or heterogeneously in breast tumors, or concomitantly in the normal and tumoral breast tissue, for example, the 1st and last paragraphs in Discussion.  
In addition, Khan et al, throughout the literature, teach that conjugate comprising peptidic agonist of human neuropeptide Y (NPY) receptor Y1 coupled to 99mTc selectively targets to the breast tumor, whereas normal tissues and organs only show background radiation, for example, page 1156, left column, the 1st paragraph under Table 1 and Figure 1b; and page 1157, Figure 3.
And, Hild et al, throughout the literature, teach quantum dots (QDs, a nanoparticle) carrying a surface-immobilized human neuropeptide Y (NPY) receptor Y1 antagonist or peptidic agonist, wherein quantum dots carrying a surface-immobilized antagonist remain with nanomolar affinity on the cell surface, and particles carrying an agonist are internalized upon receptor binding, for example, Abstract; and page 10668, Table 1.  Hild et al further teach specific binding of the peptidic agonist-modified QDs by Y1-receptor-positive breast cancer cell lines, for example, page 10668, Figure 2. 
Mullins et al teach [D-Arg25]-NPY and [D-His26]-NPY as potent and selective NPY Y1 receptor agonist, for example, Abstract; the 1st and 3rd paragraphs in Results; Tables 1 and 2 in Results; and the 2nd and last paragraphs in Discussion.  The potent and selective NPY Y1 receptor agonist [D-Arg25]-NPY in Mullins et al reads on [D-Arg25]-NPY as the elected species of targeting molecule.  Therefore, in view of the combined teachings of Taheri et al, Wagner et al, Reubi et al, Khan et al, Hild et al and Mullins et al, it would have been obvious to one of ordinary skilled in the art to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size in the range of 120.5 ± 2.7 to 138.56 ± 3.2 and a PDI in the range of 0.12 ± 0.09 to 0.2 ± 0.04 determined by laser light scattering measurement, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  It reads on the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics.    
In addition, Crown et al teach docetaxel as a fundamental drug in the treatment of breast cancer, for example, Title; and Abstract.  It reads on docetaxel as the elected species of anti-tumor drug.
Furthermore, Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a polydispersity index (PDI) of smaller than 0.5, and wherein the anti-tumor drug is encapsulated in the HSA-based nanocarrier,  for example, Abstract; and Figures 2, 5 and 7 in Results and Discussion.  
And, Nobbmann et al, throughout the literature, teach dynamic light scattering (DLS) is used for size and dispersion measurement of nanoparticle, for example, page 52, left column, the 2nd paragraph to right column, the last paragraph; and page 53, Figure 1.    
Furthermore, one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Taheri et al, Wagner et al, Reubi et al, Khan et al, Hild et al, Mullins et al, Crown et al, Sebak et al and Nobbmann et al with routine optimization to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Taheri et al, Wagner et al, Reubi et al, Khan et al, Hild et al, Mullins et al, Crown et al, Sebak et al and Nobbmann et al with routine optimization to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier, because Wagner et al teach for pharmaceutical composition comprising HSA as a carrier, the targeting peptide can be attached to HSA through EDC-mediated coupling of carboxylic acids on HSA to the reactive amines on the targeting peptide.  Reubi et al teach patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers; and NYP receptor Y1 as an important target for breast cancer.  Khan et al teach that conjugate comprising peptidic agonist of human neuropeptide Y (NPY) receptor Y1 coupled to 99mTc selectively targets to the breast tumor, whereas normal tissues and organs only show background radiation.  Hild et al teach quantum dots (QDs, a nanoparticle) carrying a surface-immobilized human neuropeptide Y (NPY) receptor Y1 antagonist or peptidic agonist, wherein quantum dots carrying a surface-immobilized antagonist remain with nanomolar affinity on the cell surface, and particles carrying an agonist are internalized upon receptor binding.  Hild et al further teach specific binding of the peptidic agonist-modified QDs by Y1-receptor-positive breast cancer cell lines.  Mullins et al teach [D-Arg25]-NPY and [D-His26]-NPY as potent and selective NPY Y1 receptor agonist.  Therefore, in view of the combined teachings of Taheri et al, Wagner et al, Reubi et al, Khan et al, Hild et al and Mullins et al, it would have been obvious to one of ordinary skilled in the art to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size in the range of 120.5 ± 2.7 to 138.56 ± 3.2 and a PDI in the range of 0.12 ± 0.09 to 0.2 ± 0.04 determined by laser light scattering measurement, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  Furthermore, Crown et al teach that docetaxel as a fundamental drug in the treatment of breast cancer.  Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a PDI of smaller than 0.5, and wherein the anti-tumor drug is encapsulated in the HSA-based nanocarrier.  Nobbmann et al teach DLS is used for size and dispersion measurement of nanoparticle.  And one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Taheri et al, Wagner et al, Reubi et al, Khan et al, Hild et al, Mullins et al, Crown et al, Sebak et al and Nobbmann et al with routine optimization to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [D-Arg25]-NPY or [D-His26]-NPY, wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule [D-Arg25]-NPY or [D-His26]-NPY is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [D-Arg25]-NPY or [D-His26]-NPY, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier. 

14.	Please note: during the search for the elected species, prior art was found for the non-elected species of targeting molecule.
(Revised due to Applicant's amendment to the claim) Claims 5, 10, 13, 15 and 16 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Taheri et al (Int. J. Mol. Sci., 2011, 12, pages 4591-4608, cited and enclosed in the previous office actions) in view of Wagner et al (US 2005/0009740 A1, cited and enclosed in the previous office actions), Reubi et al (Cancer Research, 2001, 61, pages 4636-4641, cited and enclosed in the previous office actions), Khan et al (Angew. Chem. Int. Ed., 2010, 49, pages 1155-1158, filed with IDS), Hild et al (PNAS, 2010, 107, pages 10667-10672), Brothers et al (EMBO Mol Med, 2010, 2, pages 429-439, cited and enclosed in the previous office actions), Crown et al (The Oncologist, 2004, 9, pages 24-32, cited and enclosed in the previous office actions), Sebak et al (International Journal of Nanomedicine, 2010, 5, pages 525-532, cited and enclosed in the previous office actions) and Nobbmann et al (Materialstoday, 2009, 12, pages 52-54, cited and enclosed in the previous office actions).
The instant claims 5, 10, 13, 15 and 16 are drawn to a composition comprising: a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle; and an anti-tumor drug carried in the nanoparticle of the composite, wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]puppy, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 10-200 nm and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the targeting molecule comprises 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle comprising a human serum albumin nanoparticle, or bovine serum albumin nanoparticle; a phospholipid-based nanoliposome that is a phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylcholine nanoliposome, a distearoyl phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylethanolamine nanoliposome, a distearoyl phosphatidylethanolamine nanoliposome, or dipalmitoyl phosphatidylglycerol nanoliposome; a polysaccharide-based nanoparticle comprising a chitosan nanoparticle; a polyester-based nanoparticle that is a polyethylene glycol-polylactic acid nanoparticle, a polyethylene glycol-polylactide glycolide nanoparticle, or a polyethylene glycol-polycaprolactone nanoparticle; and a polyester-based polymeric micelle that is a polyethylene glycol-polylactic acid micelle, a polyethylene glycol-polycaprolactone micelle, a polyethylene glycol-distearoyl phosphatidylethanolamine micelle, or a polyethylene glycol-polyethyleneimine micelle; and the anti-tumor drug is selected from the group consisting of doxorubicin, paclitaxel, docetaxel, cisplatin, mitoxantrone, daunorubicin, vincristine, all-trans retinoic acid, pharmorubicin, lurtotecan, irinotecan, 2-methoxyestradiol, gemcitabine, vinorelbine, 5-fluorouracil, methotrexate, capecitabine, lomustine, etoposide, and combinations thereof; and a medicament comprising: a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle; an anti-tumor drug carried in the nanoparticle of the composite; and a pharmaceutically acceptable carrier; wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]pNPY, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 10-200 nm and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the targeting molecule comprises 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle comprising a human serum albumin nanoparticle, or bovine serum albumin nanoparticle; a phospholipid-based nanoliposome that is a phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylcholine nanoliposome, a distearoyl phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylethanolamine nanoliposome, a distearoyl phosphatidylethanolamine nanoliposome, or dipalmitoyl phosphatidylglycerol nanoliposome; a polysaccharide-based nanoparticle comprising a chitosan nanoparticle; a polyester-based nanoparticle that is a polyethylene glycol-polylactic acid nanoparticle, a polyethylene glycol-polylactide glycolide nanoparticle, or a polyethylene glycol-polycaprolactone nanoparticle; and a polyester-based polymeric micelle that is a polyethylene glycol-polylactic acid micelle, a polyethylene glycol-polycaprolactone micelle, a polyethylene glycol-distearoyl phosphatidylethanolamine micelle, or a polyethylene glycol-polyethyleneimine micelle; and the anti-tumor drug is selected from the group consisting of doxorubicin, paclitaxel, docetaxel, cisplatin, mitoxantrone, daunorubicin, vincristine, all-trans retinoic acid, pharmorubicin, lurtotecan, irinotecan, 2-methoxyestradiol, gemcitabine, vinorelbine, 5-fluorouracil, methotrexate, capecitabine, lomustine, etoposide, and combinations thereof.
Taheri et al, throughout the literature, teach a composite comprising targeted human serum albumin (HSA)-based nanoparticle for the delivery of antitumor drug methotrexate (MTX), wherein the nanoparticle has a diameter in the range of 120.5 ± 2.7 to 138.56 ± 3.2 and a PDI in the range of 0.12 ± 0.09 to 0.2 ± 0.04 determined by laser light scattering measurement, wherein the targeting molecule is luteinizing hormone-releasing hormone (LHRH) at various concentrations, and wherein the targeting molecule is directly linked to the surface of the nanoparticle by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule, for example, Abstract; page 4953, Section “2.1. Characterization of LHRH Targeted MTX-HSA Nanoparticles”; and page 4954, Section “2.2. Transmission Electron Microscopy (TEM)”, Figure 1 and Table 1.  The HSA-based nanoparticle in Taheri et al reads on a protein-based nanocarrier as the elected species of nanocarrier.  It meets the limitations of “the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule”; the nanoparticle and its size and PDI; and the anti-tumor drug recited in instant claims 5 and 10.  Taheri et al further teach the HSA-based nanoparticle with LHRH as a targeting molecule exhibits a significant increase in the uptake by T47D cells (a breast cancer cell line); and an enhanced cytotoxicity in T47D tumor cells, for example, pages 4595-4599, Sections “2.4. In Vitro Cytotoxicity” and “2.5. Cellular Uptake of LHRH Targeted MTX-HSA Nanoparticles”; page 4597, Table 2; and Figures 4-6.  Taheri et al also teach a medicament comprising such composite and PBS (pH 7.4) as a pharmaceutically acceptable carrier, for example, page 4603, Section “4.4.3. Stability of LHRH Targeted MTX-HSA Nanoparticles”.  PBS in Taheri et al meets the limitation of the pharmaceutically acceptable carrier recited in instant claim 10.  
The difference between the reference and instant claims 5, 10, 13, 15 and 16 is that the reference does not explicitly teach [D-Arg25]-NPY as the elected species of targeting molecule; (a) the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics; docetaxel as the elected species of anti-tumor drug; the limitations "wherein said carboxyl group is a functional group of the material forming the nanoparticle", DLS, the targeting molecule and the amount of the targeting molecule recited in instant claims 5 and 10; and the limitations of instant claims 13, 15 and 16.
However, Wagner et al, throughout the patent, teach a pharmaceutical composition comprising (a) a carrier portion; (b) a targeting portion, wherein said targeting portion comprises a targeting peptide; and (c) an immune response triggering portion, for example, Abstract.  Wagner et al further teach HSA as the preferred carrier portion; and the targeting peptide can be attached to HSA through 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide hydrochloride (EDC)-mediated coupling of carboxylic acids on HSA to the reactive amines on the targeting peptide, for example, page 2, paragraphs [0021]-[0023] and [0028].  
Furthermore, Reubi et al, throughout the literature, teach overexpression of selected peptide receptors in human tumors as clinically relevant targets for cancer diagnosis and therapy; and patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers, for example, Abstract; and Tables 1 and 2 and Figures 1 and 3 in Results.  Reubi et al further teach that NYP receptor Y1 as an important target for breast cancer; and Y1 targeting of breast tumors may be superior to somatostatin, vasoactive intestinal peptide (VIP), or gastrin-releasing peptide receptor targeting, as these three receptors are either expressed in lower incidence and/or heterogeneously in breast tumors, or concomitantly in the normal and tumoral breast tissue, for example, the 1st and last paragraphs in Discussion.  
In addition, Khan et al, throughout the literature, teach that conjugate comprising peptidic agonist of human neuropeptide Y (NPY) receptor Y1 coupled to 99mTc selectively targets to the breast tumor, whereas normal tissues and organs only show background radiation, for example, page 1156, left column, the 1st paragraph under Table 1 and Figure 1b; and page 1157, Figure 3.
And, Hild et al, throughout the literature, teach quantum dots (QDs, a nanoparticle) carrying a surface-immobilized human neuropeptide Y (NPY) receptor Y1 antagonist or peptidic agonist, wherein quantum dots carrying a surface-immobilized antagonist remain with nanomolar affinity on the cell surface, and particles carrying an agonist are internalized upon receptor binding, for example, Abstract; and page 10668, Table 1.  Hild et al further teach specific binding of the peptidic agonist-modified QDs by Y1-receptor-positive breast cancer cell lines, for example, page 10668, Figure 2. 
Brothers et al teach neuropeptide Y (NPY) receptor signalling systems are attractive therapeutic targets; the involvement of NPY in cancer progression, including cell proliferation, angiogenesis and metastasis; and the use of a Y1R or Y2R antagonist or even a non-selective antagonist of both receptors as cancer treatment, for example, Abstract; and page 433, Section “NPY in Cancer”.  Brothers et al further teach [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) as a peptidic agonist selectively binds to NPY Y1 receptor, for example, page 435, Table 3.  Therefore, in view of the combined teachings of Taheri et al, Wagner et al, Reubi et al, Khan et al, Hild et al and Brothers et al, it would have been obvious to one of ordinary skilled in the art to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY (28-36), wherein the nanoparticle has a particle size in the range of 120.5 ± 2.7 to 138.56 ± 3.2 and a PDI in the range of 0.12 ± 0.09 to 0.2 ± 0.04 determined by laser light scattering measurement, wherein the targeting molecule [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  It reads on the composite binds with breast cancer cells, ovarian cancer cells, renal cancer cells or stomach cancer cells in high specificity as the elected species of characteristics.  
And, Crown et al teach docetaxel as a fundamental drug in the treatment of breast cancer, for example, Title; and Abstract.  It reads on docetaxel as the elected species of anti-tumor drug.
Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a polydispersity index (PDI) of smaller than 0.5, and wherein the anti-tumor drug is encapsulated in the HSA-based nanocarrier,  for example, Abstract; and Figures 2, 5 and 7 in Results and Discussion.  
Nobbmann et al, throughout the literature, teach dynamic light scattering (DLS) is used for size and dispersion measurement of nanoparticle, for example, page 52, left column, the 2nd paragraph to right column, the last paragraph; and page 53, Figure 1.  
Furthermore, one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Taheri et al, Wagner et al, Reubi et al, Khan et al, Hild et al, Brothers et al, Crown et al, Sebak et al and Nobbmann et al with routine to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of the targeting molecule, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Taheri et al, Wagner et al, Reubi et al, Khan et al, Hild et al, Brothers et al, Crown et al, Sebak et al and Nobbmann et al with routine to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of the targeting molecule, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier, because Wagner et al teach for pharmaceutical composition comprising HSA as a carrier, the targeting peptide can be attached to HSA through EDC-mediated coupling of carboxylic acids on HSA to the reactive amines on the targeting peptide.  Reubi et al teach patients with breast cancers have a high expression of neuropeptide Y (NPY) receptor Y1 in their cancers; and NYP receptor Y1 as an important target for breast cancer.  Khan et al teach that conjugate comprising peptidic agonist of human neuropeptide Y (NPY) receptor Y1 coupled to 99mTc selectively targets to the breast tumor, whereas normal tissues and organs only show background radiation.  Hild et al teach quantum dots (QDs, a nanoparticle) carrying a surface-immobilized human neuropeptide Y (NPY) receptor Y1 antagonist or peptidic agonist, wherein quantum dots carrying a surface-immobilized antagonist remain with nanomolar affinity on the cell surface, and particles carrying an agonist are internalized upon receptor binding.  Hild et al further teach specific binding of the peptidic agonist-modified QDs by Y1-receptor-positive breast cancer cell lines.  Brothers et al teach [Pro30, Nle31, Bpa32, Leu34]NPY (28-36) as a peptidic agonist selectively binds to NPY Y1 receptor.  Therefore, in view of the combined teachings of Taheri et al, Wagner et al, Reubi et al, Khan et al, Hild et al and Brothers et al, it would have been obvious to one of ordinary skilled in the art to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size in the range of 120.5 ± 2.7 to 138.56 ± 3.2 and a PDI in the range of 0.12 ± 0.09 to 0.2 ± 0.04 determined by laser light scattering measurement, wherein the targeting molecule [Pro30, Nle31, Bpa32, Leu34]NPY(28-36) is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier.  Furthermore, Crown et al teach that docetaxel as a fundamental drug in the treatment of breast cancer.  Sebak et al teach nanocarriers made of human serum albumin (HSA) represent promising strategy for targeted drug delivery to breast tumor cells by enhancing the drug’s bioavailability and distribution, and reducing the body’s response towards drug resistance, wherein the nanocarrier has a particle size of 200 nm or less and a PDI of smaller than 0.5, and wherein the anti-tumor drug is encapsulated in the HSA-based nanoparticle.  Nobbmann et al teach DLS is used for size and dispersion measurement of nanoparticle.  And one of ordinary skill in the art would have been motivated to optimize the amount of targeting molecule in the composite for efficient targeting and delivering of the anti-tumor drug, and the PDI of the nanoparticle for more homogenous nanoparticle population.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Taheri et al, Wagner et al, Reubi et al, Khan et al, Hild et al, Brothers et al, Crown et al, Sebak et al and Nobbmann et al with routine to develop a composite comprising a HSA-based nanoparticle with a targeting molecule coupled to the surface of the nanoparticle, wherein the targeting molecule is [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), wherein the nanoparticle has a particle size of 10-200 nm and a PDI determined by DLS of smaller than 0.5, wherein the content of the targeting molecule is 1.11 to 22.2 wt% of total weight of the composite, wherein the targeting molecule is directly coupled to the surface of the HSA-based nanoparticle by a condensation reaction of the carboxyl group of HSA and the amino group of the targeting molecule, and wherein the composite binds with breast cancer cells in high specificity; a composition comprising such composite and docetaxel as an anti-tumor drug carried in the nanoparticle of the composite; and a medicament comprising such composite, docetaxel as an anti-tumor drug carried in the nanoparticle of the composite and a pharmaceutically acceptable carrier. 

Response to Applicant's Arguments
15.	For all the rejections set forth in Sections 11-14 above, Applicant argues about surprising and unexpected results as presented in the Declaration of Juan Li under 37 CFR 1.132 filed on 4/22/2022; "In view of these surprising results, Applicants submit that the pending claims are not obvious in light of the cited art. Indeed, the cited art offers no teaching that would lead one of skill to predict and/or to expect the surprising and unexpected results."; and "the cited art offers no description of or reduction to practice of a nanoparticle attached to any moiety that binds to the NPY receptor…Thus, the cited references individually, or in combination simply offer no teaching that would lead one of skill to predict or to expect the surprising results described above."   
16.	Applicant's arguments have been fully considered but have not been found persuasive. 
Please note: after further careful reconsideration, Khan et al (Angew. Chem. Int. Ed., 2010, 49, pages 1155-1158, filed with IDS) and Hild et al (PNAS, 2010, 107, pages 10667-10672) are further cited as prior art references in the rejections set forth in Sections 11-14 above.
In response to Applicant’s arguments about the surprising and unexpected results presented in the Declaration of Juan Li under 37 CFR 1.132 filed on 4/22/2022:
First, as stated in the previous office action, the Examiner would like to point out that as stated in MPEP: “An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.” (see MPEP § 716.02(e)).  In the instant case, the closest prior art is either the cited Wu et al reference, which discloses a targeted human serum albumin (HSA)-based nanoparticle with 3’-amino-AS1411 as the targeting molecule (for rejections set forth in Sections 11 and 12 above); or the cited Taheri et al reference, which discloses a targeted human serum albumin (HSA)-based nanoparticle with luteinizing hormone-releasing hormone (LHRH) as the targeting molecule (for rejections set forth in Sections 13 and 14 above).  Therefore, the comparison should be made between the instant claimed targeted nanoparticle and the targeted human serum albumin (HSA)-based nanoparticle in either Wu et al or Taheri et al,  However, in the instant case, the Declaration fails to provide any evidence and/or data for such comparison.
Second, based on the disclosure in the Declaration, it appears to the Examiner that the data presented in Table 2 and Figures 1, 8 and 9 in the Declaration are obtained from incubating same amounts of each of the tested nanoparticles under pH7.4 (the pH of systemic circulation) and pH5.0 or 5.5 (the pH of tumor microenvironment) for an extended time such as about 80 hours.  However, the testing/experimental conditions using for obtaining such data do not reflect what happens when the instant claimed targeted nanoparticle is administered in a subject in need of cancer treatment, since it is well known in the art of cancer treatment/diagnosis that by using targeting delivery system, high drug/imaging agent concentration is achieved in the tumor, as shown in the cited Wu et al, Taheri et al, Khan et al, Zhang et al (Pharm Res, 2011, 28, pages 1167-1178) and many others.  Furthermore, as stated in Sections 11-14 above, Hild et al teach quantum dots (QDs, a nanoparticle) carrying a surface-immobilized agonist are internalized upon receptor binding; and the specific binding of the peptidic agonist-modified QDs by Y1-receptor-positive breast cancer cell lines.  Therefore, considering the state of art regarding targeting delivery system for cancer treatment/diagnosis, and in view of the combined teachings of the cited prior art references, one of ordinary skilled in the art would understand and reasonably expect that after the instant claimed targeted nanoparticle is administered into a subject in need of cancer treatment, the instant claimed targeted nanoparticle would target and accumulate in the tumor microenvironment; and the distribution of instant claimed targeted nanoparticle in systemic circulation would not be the same as it is in tumor microenvironment such as tumor cell.  Taken all these together, in the instant case, there is no evidence that the difference between data presented in Table 2 and Figures 1, 8 and 9 in the Declaration would make a practically significant difference in the treatment of cancer.  And the MPEP states: "The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." (see MPEP § 716.02(b)).  Furthermore, the Examiner would like to point out that pH5.0 as the pH of tumor microenvironment is tested in Table 2 and Figure 1 (instant claimed subject matter); while pH 5.5 as the pH of tumor microenvironment is tested in Figures 8 and 9 (subject matter similar to what are disclosed in the closest prior arts).  Therefore, it is unclear whether the difference observed between the data presented in Figure 1 and Table 2 and the data presented in Figure 8 or 9 is due to such pH difference.  
Third, with regards to the data obtained from in vivo animal study (Figures 2-4) in the Declaration, the Examiner would like to point out that the comparison is made among control, free DOX, DOX in nanoparticle without target molecule, and DOX in instant claimed targeted nanoparticle.  There is no data showing any comparison made between the instant claimed targeted nanoparticle and the targeted nanoparticle disclosed in the closest prior arts.  Furthermore, it is well known in the art that the antitumor activity of anticancer drug is significantly enhanced when anticancer drug is encapsulated in a targeted nanoparticle, in comparison to free anticancer drug or anticancer drug in nanoparticle without target molecule, as shown in Zhang et al (Pharm Res, 2011, 28, pages 1167-1178, see for example, Figure 7) and many others.  Therefore, considering the state of art regarding treating cancer with targeting drug delivery system, the data obtained from in vivo mice study (Figures 2-4) in the Declaration are not surprising and unexpected.
And, with regards to Applicant's arguments about absent a reduction to practice and testing of an NYP receptor targeted nanoparticle comprising a drug as recited in the pending claims related to alleged surprising and unexpected results, the Examiner would like to point out that instant claims are rejected under 35 U.S.C. 103; and reduction to practice and testing of an NYP receptor targeted nanoparticle comprising a drug as recited in the pending claims is impossible to achieve for a rejection set forth under 35 U.S.C. 103.  Otherwise, the instant claims would be rejected under 35 U.S.C. 102.  Furthermore, reduction to practice and testing of an NYP receptor targeted nanoparticle comprising a drug as recited in the pending claims is not a requirement for evaluation of alleged surprising and unexpected results.
Taken all these together, the alleged surprising and unexpected results are insufficient to overcome the various rejections under 35 U.S.C. 103 as set forth in Sections 11-14 above.  
Therefore, these rejections are deemed proper and are hereby maintained.
The Zhang et al reference is cited only for the purpose of rebutting Applicant's arguments, therefore, it is not cited as a prior art reference.

New Objections
17.	Claims 5 and 10 are objected to for the following minor informality: Applicant is suggested to amend claims 5 and 10 as "…a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle…wherein: the targeting molecule is selected from…the targeting molecule is 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule, and wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle that is a human serum albumin nanoparticle, or bovine serum albumin nanoparticle…a polysaccharide-based nanoparticle that is a chitosan nanoparticle…".

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
18.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

19.	Claims 5, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
20.	Claim 5 recites "[Arg6, Pro34]puppy" as a targeting molecule.  With regards to the recited "[Arg6, Pro34]puppy", the instant specification fails to disclose or define it.  Therefore, it is unclear what is encompassed within the recited "[Arg6, Pro34]puppy".  Thus, the metes and bounds of instant claim 5 is vague and indefinite.  Because claims 13, 15 and 16 depend from indefinite claim 5, and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	
Claim Rejections - 35 U.S.C. § 112 first paragraph
Written Description
21.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


22.	Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 5, 13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claims 5, 13, 15 and 16 are drawn to a composition comprising: a composite comprising a nanoparticle and a targeting molecule coupled to the surface of the nanoparticle; and an anti-tumor drug carried in the nanoparticle of the composite, wherein the targeting molecule is selected from the group consisting of [D-Arg25]-NPY, [D-His26]-NPY, [D-Arg25, D-His26]-NPY, [Arg6, Pro34]puppy, [Asn6, Pro34]pNPY, [Cys6, Pro34]pNPY, [Phe6, Pro34]pNPY, [Arg7, Pro34]pNPY, [D-His26, Pro34]NPY, [Phe7, Pro34]pNPY, [Pro30, Nle31, Bpa32, Leu34]NPY(28-36), [Pro30, Nal32, Leu34]NPY(28-36), [Pro30, Nle31, Nal32, Leu34]NPY(28-36), and combinations thereof; the nanoparticle has a particle size of 10-200 nm and a polydispersity index (PDI) determined by dynamic light scattering (DLS) of smaller than 0.5; the targeting molecule comprises 5.60 to 11.1 wt% of total weight of the composite; the coupling reaction is by a condensation reaction of a carboxyl group on the surface of the nanoparticle and an amino group of the targeting molecule wherein said carboxyl group is a functional group of the material forming the nanoparticle and the targeting molecule is thereby directly linked to the surface of the nanoparticle; the nanoparticle is selected from the group consisting of: a protein-based nanoparticle comprising a human serum albumin nanoparticle, or bovine serum albumin nanoparticle; a phospholipid-based nanoliposome that is a phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylcholine nanoliposome, a distearoyl phosphatidylcholine nanoliposome, a dipalmitoyl phosphatidylethanolamine nanoliposome, a distearoyl phosphatidylethanolamine nanoliposome, or dipalmitoyl phosphatidylglycerol nanoliposome; a polysaccharide-based nanoparticle comprising a chitosan nanoparticle; a polyester-based nanoparticle that is a polyethylene glycol-polylactic acid nanoparticle, a polyethylene glycol-polylactide glycolide nanoparticle, or a polyethylene glycol-polycaprolactone nanoparticle; and a polyester-based polymeric micelle that is a polyethylene glycol-polylactic acid micelle, a polyethylene glycol-polycaprolactone micelle, a polyethylene glycol-distearoyl phosphatidylethanolamine micelle, or a polyethylene glycol-polyethyleneimine micelle; and the anti-tumor drug is selected from the group consisting of doxorubicin, paclitaxel, docetaxel, cisplatin, mitoxantrone, daunorubicin, vincristine, all-trans retinoic acid, pharmorubicin, lurtotecan, irinotecan, 2-methoxyestradiol, gemcitabine, vinorelbine, 5-fluorouracil, methotrexate, capecitabine, lomustine, etoposide, and combinations thereof.  
With regards to the recited "[Arg6, Pro34]puppy" as a targeting molecule, the recited "[Arg6, Pro34]puppy" has never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for "[Arg6, Pro34]puppy" recited in instant claim 5.  With regards "[Arg6, Pro34]puppy" recited in instant claim 5, the instant specification fails to disclose it.  Therefore, the instant specification fails to provide literal support to "[Arg6, Pro34]puppy" recited in instant claim 5.  

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  However, in the instant case, the instant specification fails to provide any implicit or inherent support to "[Arg6, Pro34]puppy" recited in instant claim 5.
Taken all these together, the instant specification fails to provide support to the limitation "[Arg6, Pro34]puppy" recited in instant claim 5.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LI N KOMATSU/Primary Examiner, Art Unit 1658